JOURNAL ENTRY AND OPINION
{¶ 1} On October 18, 2002, Belvin McGee, sought a mandamus action to compel either Judge William Mahon or Judge Daniel Corrigan to rule on his May 7, 2002, motion to withdraw his guilty plea in State v. McGee, Cuyahoga County Court of Common Pleas Case No. CR-3383003. On November 8, 2002, the Judges filed a motion for summary judgment and attached a copy of the court's docket which indicates that McGee's motion was denied on November 4, 2002. Therefore, the request for a writ of mandamus is moot.1
 {¶ 2} Furthermore, we find that McGee has failed to comply with R.C. 2969.25 which mandates that he attach an affidavit to his complaint that describes each civil action or appeal of a civil action filed in the previous five years, and such failure constitutes sufficient grounds for dismissal of the relator's complaint for a writ of mandamus.2
 {¶ 3} Accordingly, we grant the motion for summary judgment. McGee to bear costs. It is further ordered that the clerk shall serve upon all parties notice of this judgment and date of entry pursuant to Civ.R. 58(B).
Writ denied.
JAMES D. SWEENEY, J. AND KENNETH A. ROCCO, P.J., CONCUR.
1 State ex rel. Gantt v. Coleman (1983), 6 Ohio St.3d 5,450 N.E.2d 1163; State ex rel. Jerningham v. Cuyahoga County Court ofCommon Pleas (1996), 74 Ohio St.3d 278, 658 N.E.2d 723.
2 State ex rel. Zanders v. Ohio Parole Board (1998), 82 Ohio St.3d 421,696 N.E.2d 594; State ex rel. Alford v. Winters (1997), 80 Ohio St.3d 285,685 N.E.2d 1242.